DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 6/13/2022 is acknowledged. The traversal is on the grounds that the claims have been amended to further clarify that the device, the method of employing same, and the system of each of the independent claims all have aspects that interact with the intelligent control 800 of Applicant's specification and therefore the claims should be examined together. This is found to be persuasive. 
The Examiner has reconsidered and has withdrawn the restriction requirement.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation in lines 19-20 should recite “is mixed so as to achieve the weightlessness effect at the crescent position of the wave” to correspond with the newly amended limitation of “achieve a weightlessness effect at a crescent position of a wave” in line 17. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the top end” and “the bottom end” in lines 4-5 and 8-9. There is insufficient antecedent basis for this limitation in the claim. There is a lack of antecedent basis because claim 1 recites “a compression chamber comprising an upper end and a lower end” in line 3, rather than a top end and a bottom end. 
The recitation “ocean water is used to create a weight for capturing force of gravity in the lower variable-pressure sub-chamber” is indefinite because it is unclear how ocean water can create a weight. Based on the present drawings, the ocean water would have to cause a wave to go on top of the float, weighing down the float, in order to create this weight. Since it is unclear how this is done, further explanation is needed. 
The recitation “ocean water…is mixed so as to become zero weight at crescent position of the wave” is indefinite it is unclear what the ocean water is mixed with, what is causing the mixing, and where the mixing is done. Since none of this is explained, it is unclear how it can cause a zero weight at the crescent position. Furthermore, the claim fails to explain what actually becomes zero weight. 
The recitation “ambient air is used in the upper variable-pressure sub-chamber to utilize buoyancy so as to lift the float” is indefinite because it appears to conflict with the present specifications. The float is lifted during an upstroke motion of the piston. Based on the present specifications, during an upstroke motion, ambient air enters the chamber through valve 111B at the lower sub-chamber. Therefore, it is unclear why the recitation recites “the upper variable-pressure sub-chamber” and not the lower sub-chamber. Further explanation is needed.  
Regarding claim 10, claim 10 recites the limitation “the top end” and “the bottom end” in lines 1 and 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, claim 11 recites the limitation “the top end” and “the bottom end” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. There is a lack of antecedent basis because claim 11 recites “a compression chamber comprising an upper end and a lower end” in line 2, rather than a top end and a bottom end.
The recitation “determining, with the tidal sensor, a location of the device in relation to the wave” is indefinite because it appears to conflict with the present drawings. Claim 11 defines the device as a compression chamber. However, in the present drawings, it appears that the compression chamber is static on a platform with respect to the waves and that the float is in motion in relation to the wave. 
The recitation “allowing a float to move buoyantly over the wave; constraining movement of a float to a direction parallel to the axis of the compression chamber when the float is acted upon by the wave” is indefinite because it is missing structural relationship to the device. The claim recites the float as arbitrarily floating without any structural connection to the device/compression chamber. 
The recitation “storing compressed air which passes through the one-way compressed air outlet valves” is indefinite because it is unclear how compressed air is passed through the outlet valves or how the air is actually being compressed. The Examiner suggest amending a limitation of the piston function in the claim. 
The recitation “using ocean water to create a weight for capturing force of gravity in the lower variable-pressure sub-chamber” is indefinite because it is unclear how ocean water can create a weight. Based on the present drawings, the ocean water would have to cause a wave to go on top of the float, weighing down the float, in order to create this weight. Since it is unclear how this is done, further explanation is needed. 
The recitation “mixing the ocean water so as to achieve a weightlessness effect at a crescent position of the wave” is indefinite it is unclear what the ocean water is mixed with, what is causing the mixing, and where the mixing is done. Since none of this is explained, it is unclear how it can cause a weightlessness effect at the crescent position. Furthermore, the claim fails to explain what actually becomes weightless. 
The recitation “using ambient air in the upper variable-pressure sub-chamber to capture a buoyant force and lift the float” is indefinite because it appears to conflict with the present specifications. The float is lifted during an upstroke motion of the piston. Based on the present specifications, during an upstroke motion, ambient air enters the chamber through valve 111B at the lower sub-chamber. Therefore, it is unclear why the recitation recites “the upper variable-pressure sub-chamber” and not the lower sub-chamber. Further explanation is needed.  
Regarding claim 12, the recitation “eliminating sea water vapor” is indefinite because it is unclear where the sea water vapor is coming from or what it has to do with the device and what is doing the “eliminating”.
Regarding claim 15, the recitation “directly utilizing waste heat from the device” is indefinite because it is unclear how waste heat is created and how the method is “utilizing” the waste heat. 
Regarding claim 16, claim 16 is rejected based on having the limitations according to claim 1. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070130929 A1 to Khan et al. is considered to be the closest prior art to the present invention as it is an older application of the inventors. Khan et al. discloses a nearly identical invention asides from the intelligent control and weightlessness effect. 
US 6812588 B1 to Zadig is also considered to be pertinent prior art. Zadig discloses a variable float which is capable of changing its weight based on a wave crest or a wave trough (column 6, lines 27-51). However, Zadig does not disclose a “weightlessness effect”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832